Citation Nr: 0918905	
Decision Date: 05/20/09    Archive Date: 05/26/09	

DOCKET NO.  05-36 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to service connection for left neck and 
shoulder numbness and tingling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1965 to 
July 1967.  There was no overseas or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran's claim for service connection for a low back 
disorder was denied by the RO in final unappealed rating 
decisions in November 1967, and August and October 1984.  

3.  In September 2007, the Veteran submitted a statement from 
a private medical doctor which supports his claim that a 
preservice low back injury was aggravated by incidents of 
military service; this statement is new and offers evidence 
of an essential element which was lacking at the time of all 
prior final denials.  

4.  The evidence on file clearly and convincingly shows that 
the Veteran sustained a low back injury in a motor vehicle 
accident in the year before he was enlisted for service, and 
clearly and convincingly demonstrates that although his back 
did become symptomatic during service, there was no permanent 
increase in severity of the underlying condition during 
service, and there is an absence of objective medical 
evidence of chronicity of low back symptoms for many years 
after service separation.  

5.  There is a complete absence of any evidence of chronic 
symptoms of left neck and shoulder numbness and tingling 
during service or for decades after service separation, 
cervical spine disability, the likely origin of these 
symptoms, is shown to have first become chronic in or around 
2001 many years after service separation, and current 
cervical spine disability is not shown to be related to any 
incident, injury or disease of active military service.  


CONCLUSIONS OF LAW

1.  The evidence received in support of the Veteran's 
application to reopen a claim for service connection for a 
low back disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  A low back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005); 
VAOPGCPREC-3-03.  

3.  A chronic disability manifested by symptoms of left neck 
and shoulder numbness and tingling, including a cervical 
spine disability, was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veteran was provided formal VCAA notice in 
May 2004, prior to the issuance of the rating decision now on 
appeal from January 2005.  This notice informed the Veteran 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  This notice also informed the 
Veteran that a claim for service connection for low back 
disability had previously been denied in final unappealed 
rating decisions and that it was necessary that he submit new 
and material evidence to reopen this claim.  Any failure to 
provide sufficient specificity in regard to this aspect of 
the Veteran's claim is mooted because the Board finds that 
new and material evidence sufficient to reopen has been 
submitted.  

All known available evidence has been collected for review 
including the service treatment records, and post-service 
private and VA treatment records.  It is clear from a review 
of the record that the RO provided the Veteran with 
assistance in collecting all available records of the 
Veteran's private treatment.  Although he had claimed earlier 
treatment at the Chicago VAMC, a record of search conducted 
by that facility found no additional records available, and 
that none had been retired.  The Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material evidence:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 3.156(a).  

The Veteran filed a claim for service connection for low back 
disability soon after service separation.  That claim was 
initially denied by the RO in November 1967.  The Veteran was 
notified of this decision and his appellate rights and he did 
not appeal and that decision became final.  The Veteran 
subsequently attempted to reopen this claim on two occasions 
in August and October 1984.  On each occasion, the RO found 
that the Veteran had failed to submit new and material 
evidence and denied the claim and the Veteran was notified of 
these decisions and his appellate rights and he did not 
appeal and those decisions also became final.  

The evidence on file at the time of all prior denials 
included the service treatment records which showed that at 
the time the Veteran was examined for service, his back was 
noted to be normal.  However, in the report of medical 
history at the time of enlistment, the Veteran clearly 
reported that he had been injured the year prior to 
enlistment, in 1964, in an expressway motor vehicle accident 
where he received back injuries.  During service, the 
Veteran's low back is shown to have become chronically 
symptomatic following a reported slip and fall on duty.  
Multiple X-ray studies and examinations could not find any 
identifiable pathology or abnormality of the spine, and the 
assessment was initially a chronic strain or sprain.  
Treatment was provided but after the Veteran continued to 
complain despite an inability to find any underlying 
pathology, he was referred to a Medical Evaluation Board 
(MEB).  The MEB found that the Veteran had been involved in a 
significant preservice motor vehicle accident which had 
resulted in a chronic low back strain.  Although the Veteran 
became symptomatic during service, repeated medical 
consultations could find no abnormality by X-ray study or 
examination.  While muscle spasm was identified on several 
occasions, it was not found on later examinations toward the 
end of the Veteran's military service.  The MEB of three 
service physicians formally determined that the Veteran had 
sustained a chronic lumbosacral strain prior to service which 
was not permanently increased in severity or aggravated 
during service, and that the Veteran was no longer fit for 
service and the Veteran was medically separated.  

Also on file at the time of all previous final denials was a 
September 1967 VA medical record noting the Veteran's 
preservice history of motor vehicle accident for which he 
wore a collar and back brace for four months.  The Veteran 
was apparently admitted inpatient for an entire month 
following service separation and evaluation at this time 
resulted in a notation of "no other abnormalities were found 
in connection with his back and with a pending lawsuit Hertz 
Rent-Car, I suspect all of his low back trouble was directed 
toward this litigation. "  

A significant amount of private VA and Social Security 
Administration evidence has been included in the file since 
the time of all prior final denials.  

In September 2007, a private physician (KH) wrote that he had 
treated the Veteran for low back pain "that was aggravated 
during his service as a firefighter in the Air Force."  He 
wrote that as a result, the Veteran had degenerative disc 
disease of the lumbar spine as well as multilevel spinal 
stenosis.  He also wrote that the back condition was "beyond 
normal progression and in fact is getting progressively 
worse."  This is the only competent clinical opinion on file 
which in any way supports the Veteran's claim to have 
aggravated a preexisting low back injury during service.  It 
is both new in the sense that it was not physically of record 
in the past, and it is certainly material as it constitutes a 
clinical opinion that the Veteran's preexisting back injury 
was aggravated during service.  Consequently, this claim must 
be reopened and considered on the merits.  The Board is not 
bound by the RO's previous finding, and in fact is required 
to make its own independent determination on newness and 
materiality of evidence.  See Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd, Barnett v. Brown, 83 F. 3d 130 (Fed. Cir. 
1996).  

Low Back Disability:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including arthritis, which is shown to become 
manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

In July 2003, the VA General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show, by clear and unmistakable evidence, both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable standard attaches.  VAOPGCPREC-3-03.  

Again, the physical examination for enlistment in July 1965 
found the Veteran's back to be normal.  However, in the 
report of medical history, the Veteran did report that in 
1964, the year prior to enlistment, he had been involved in a 
motor vehicle accident on an expressway where he sustained 
back and neck injuries.  No current disability was identified 
and the Veteran was admitted to service.  

In March 1966, the service treatment records noted that the 
Veteran slipped and fell on ice and landed on his buttocks.  
Initial complaints were specific to the left hip and left 
shoulder.  However, over the following days, the Veteran did 
complain of low back pain.  However, multiple consultations 
failed to identify any abnormality or pathology.  X-ray 
studies were all negative and normal.  The Veteran was 
referred from his Air Force base to a US Naval hospital where 
X-rays were again negative.  Symptoms were described as an 
annoying discomfort.  Gait was normal.  There was no muscle 
spasm, a normal curvature of the back, the pelvis was level, 
Patrick sign was negative, straight leg raising was negative, 
sensory was negative, and there was no local tenderness along 
the sciatic notch.  The impression was that the history was 
compatible with an acute back strain, but no abnormalities 
were identified at the hospital.  

After the Veteran was returned to his duty station, he was 
provided with limited duty profiles but he continued to 
complain of intermittent low back symptoms.  Muscle spasm was 
subsequently identified on several occasions in May and 
June 1966.  Later, testing revealed full range of motion, no 
muscle spasm, and negative straight leg raising.  By late 
June 1966, the impression was questionable malingering.  In 
August 1966, it was noted that the Veteran had been 
asymptomatic since July.  An orthopedic consultation 
conducted at the Naval hospital again in October 1966 was 
again negative for any positive findings.  Subsequent X-ray 
studies were again entirely negative.  

Because no identifiable pathology could be found for the 
Veteran's chronic complaints, he was ultimately referred to 
an MEB which was conducted in May 1967.  An orthopedic 
consultation at the Naval hospital again found no 
identifiable pathology.  The assessment remained as chronic 
lumber strain.  The MEB reviewed the entire record including 
the most recent orthopedic consultation and determined that 
the Veteran had a chronic lumbar strain which was caused as a 
result of his preservice motor vehicle accident which had 
necessitated four months treatment in the year prior to 
service.  In the absence of any evidence revealing an 
identifiable pathology of the low back the board of three 
service physicians concluded that this condition preexisted 
service, was not aggravated or permanently increased in 
severity during service but did interfere with the Veteran's 
performance of military duties and recommended that the 
Veteran be medically separated, and this was accomplished.  

Again, the Veteran was apparently hospitalized with VA for 
approximately one month immediately after service separation 
in 1967.  The discharge summary reported that no other 
abnormality was found in connection with the Veteran's low 
back but did note that there was a pending lawsuit against a 
car rental company with a statement that the Veteran's low 
back trouble was directed towards this litigation.  

Thereafter, there is an essential absence of any objective 
medical evidence of chronicity of low back symptoms for a 
period of many years until the Veteran is shown to have seen 
a chiropractor on six occasions from August 1980 through 
May 1981.  Additionally, the Veteran alleged seeking 
treatment with VA in the early 1980's, but a search for 
treatment records from the Chicago VAMC for this time period 
was negative.  A private doctor wrote a statement to the 
Veteran in April 2005 indicating that he had seen the Veteran 
when employed with VA as a physician in the early 1980's.  
However, this statement does not indicate what treatment this 
physician provided the Veteran at that time, and makes no 
mention of low back problems, only that he had seen the 
Veteran until the doctor left this facility in 1983.  

A November 1989 VA outpatient treatment record from the 
Chicago VAMC noted the Veteran was complaining of a left-
sided chest pain that came on when he was lifting weights the 
previous week.  The findings were hypertension and diabetes, 
but there were no complaints or findings with respect to the 
Veteran's low back.  There is, following this entry, a 
complete absence of any objective medical evidence of 
chronicity of low back symptoms for another lengthy period 
until after the year 2000.  

In March 2001, a private treatment record noted that the now 
55-year-old Veteran who worked in sales, had a job that 
required "a considerable amount of bending, standing, and 
walking."  At this time, he had a cervical spine MRI which 
showed several levels of spondylosis and mild disc 
protrusion.  

By September 2001, the Veteran was noted to have an onset of 
significant low back pain for the previous "six weeks."  An 
MRI showed L4-L5 stenosis and L2-L3 disc herniation and a 
hemangioma of the vertebral body.  He subsequently underwent 
a lumbar laminectomy at L2-L3 and L4-L5 in January 2002.  
Additionally, both private and VA treatment records note that 
in April 2003 and the months following, the Veteran had what 
has been referred to as two or three mini-strokes with 
associated slurring of speech, decreasing left ear hearing, 
and weakness of both the left arm and left leg.  During these 
events, the left side weakness got worse, but usually 
improved in a short time.  There was notably a positive 
family history of cerebrovascular disease.  

In July 2004, a former fellow service member of the Veterans 
wrote that they were both assigned to the Pease AFB Fire 
Department and that he recalled that the Veteran experienced 
back pain during service following an injury at work and this 
resulted in the Veteran's discharge from service.  In 
April 2005, a former employer wrote that the Veteran had 
worked for a shoe store from 1973 through 1990, and recalled 
that the Veteran sought treatment on many occasions for his 
back which was all related to an accident he suffered in the 
Air Force.  In November 2005, statements from the Veteran's 
mother and brother were received which indicated that the 
Veteran was in perfect condition at the time of enlistment 
but that he injured his back on the job during service.  

Finally, in September 2007, a private doctor (KH) wrote that 
the Veteran had lumbar spine disease and multilevel stenosis 
which was "beyond normal progression and in fact is getting 
progressively worse."  And he wrote that this back problem 
"was aggravated during his service as a firefighter in the 
Air Force."  

After careful consideration of all of the evidence on file, 
the Board concludes that although the Veteran mentioned that 
he had injured his back and neck the year prior to 
enlistment, the enlistment physical examination nonetheless 
noted the Veteran's back, neck and other orthopedic functions 
to be  normal.  Accordingly, the Veteran is entitled to the 
presumption of sound condition at enlistment as provided in 
VA laws and regulations.  

However, the Board concludes after thoroughly reviewing all 
of the competent and objective medical evidence on file that 
this evidence clearly and unmistakably shows that the Veteran 
did sustain a low back injury in a motor vehicle accident 
prior to service.  This finding is thoroughly supported by 
statements the Veteran made himself at the time he was 
enlisted, statements the Veteran repeatedly made to service 
physicians while being treated during service, and most 
importantly the findings of an MEB consisting of three 
service physicians who had access to both the Veteran and his 
then-current treatment records during service, and which 
concluded that the Veteran had a chronic lumbosacral strain 
prior to service as a result of this motor vehicle accident.  
This finding is also supported in the Veteran's most recent 
May 2005 notice of disagreement where he again wrote that "I 
had a pre-existing injury to my back"... from an automobile 
accident at age of 18 yrs. old."  Accordingly, the 
presumption of sound condition at enlistment is rebutted by 
clear and unmistakable evidence to the contrary.  

Additionally, the presumption of sound condition at 
enlistment also provides a lawful presumption that the 
Veteran's preexisting injury was aggravated during service.  
The Board also finds that this presumption is clearly and 
unmistakably rebutted by the objective medical evidence both 
during and in the years following service separation.  
Although the Veteran is shown to have suffered a slip and 
fall to his buttocks while working as a firefighter during 
service, and while the service treatment records do reveal a 
series of complaints, principally from March through 
June 1966, the objective medical evidence also shows that the 
Veteran was provided multiple orthopedic examinations, 
consultations, and X-ray studies which failed to reveal any 
identifiable low back pathology.  Muscle spasm was noted on 
two or three occasions sometime after the slip and fall, but 
multiple consultations during service noted that the 
Veteran's gait was normal, range of motion was normal or 
nearly so, straight leg raising was negative, sensory 
examination was negative, reflexes were normal, X-ray studies 
on multiple occasions were normal, and the only clinical 
finding was simply a strain of the musculature of the back 
which had preexisted service.  

It is also noteworthy that each of these multiple 
consultations resulted in a referral of the Veteran back to 
duty , albeit often with limitations against heavy lifting or 
bending.  At no time were there any findings of pathology or 
abnormality of the low back sufficient to result in a 
permanent profile against work of any kind.  The Veteran was 
examined both by medical personnel at Pease AFB where he was 
stationed, and also upon referral to the orthopedic clinic at 
the US Naval hospital in Portsmouth, New Hampshire, and no 
significant pathology, injury, fracture, dislocation, or 
other abnormality could ever be identified (and at one point, 
it was noted that perhaps the Veteran was malingering).  

Because the Veteran continued to complain of low back 
symptoms despite negative findings, he was ultimately 
referred to an MEB of three service physicians who had access 
to and reviewed the clinical history then on file and again 
examined the Veteran at the time.  It was noted that muscle 
spasm had been noted on several occasions with localized 
tenderness and that he had been provided conservative 
treatment with analgesics and muscle relaxants from time to 
time but reoccurrences were common "without unusual 
precipitating factors."  Again the Veteran was noted to be 
overweight, but range of motion was normal, straight leg 
raising was normal, muscle examination was normal, deep 
tendon reflexes were equal and active, sensory examination 
was grossly normal and leg pulses were normal.  All X-ray 
studies were normal.  This board of three service physicians 
concluded not only that the Veteran sustained a chronic 
lumbar strain in a motor vehicle accident prior to service, 
but also that this strain was not permanently aggravated 
during service, in the absence of any identifiable pathology 
or abnormality despite repeated examinations and diagnostic 
studies.  The Veteran was accordingly separated from service 
for chronic lumbar strain which preexisted but which was not 
aggravated during service.  

Moreover, it is certainly noteworthy that in the years 
immediately following service separation, the objective 
clinical record does not reveal identifiable abnormality or 
pathology of the low back which would support a finding that 
the Veteran's preexisting low back strain was permanently 
increased in severity beyond ordinary progress (aggravated) 
during service.  The Veteran was in fact admitted to a VA 
hospital the month following service separation in 
August 1967 and was noted to have "minimal low back pain."  
The discharge summary noted that no other abnormalities were 
found in connection with the Veteran's back and "with a 
pending lawsuit Hertz-A-Car, I suspect all of his low back 
trouble is directed toward this litigation."  

The next objective medical evidence of chronic low back 
symptoms is from 1980 and 1981 where the Veteran had six 
visits with a private chiropractor, but this was some 13 
years after he was separated from service.  The next 
objective notation of low back symptoms is in a VA outpatient 
treatment record from November 1989, 22 years after the 
Veteran was separated from service, and this record simply 
notes some left-sided pain that came on when he was "lifting 
weights."  Most of the significant evidence regarding low 
back pathology commences in and after 2000, at a time when 
the Veteran was more than 50 years of age and over 30 years 
after he was separated from service.  It is also clear that 
over the last several years, the Veteran has also sustained 
superimposed left-sided weakness and neurological impairment 
of both upper and lower extremities attributable to cerebral 
vascular accidents which are entirely unrelated to any back 
injury during service.  

The Board has considered the multiple lay statements 
submitted in the Veteran's behalf, but these persons do not 
have the requisite medical expertise to provide competent 
clinical opinions and simply corroborate the Veteran's own 
subjective reports of chronicity of symptoms from service 
forward.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Board reopened this claim based upon the September 2007 
statement of a private physician (KH), because VA is required 
to accept medical and other statements at face value for the 
purpose of reopening claims without any inquiry into the 
underlying credibility or probative value.  However, the 
Board places little to no evidentiary weight to this 
statement, because it is nothing more than a restatement of 
the Veteran's own complaints with no rationale or explanation 
for the underlying conclusion that the Veteran's current back 
problems are all attributable to an injury during service.  
There is simply nothing in this statement which in any way 
explains the doctor's conclusion and there is certainly 
nothing in the statement which in any way indicates that this 
physician had access to or reviewed the Veteran's lengthy 
clinical history, especially the service treatment records.  
This statement makes no mention of any preservice injury 
which apparently resulted in four months of intensive 
treatment the year prior to the Veteran's enlistment.  This 
physician also appears to misunderstand the concept of 
aggravation as he concluded that the condition is presently 
beyond normal progression and in fact is getting progressive 
worse.  This statement of Dr. KH appears to be nothing more 
than advocacy, and there is certainly no medical reasons or 
bases or rationale to support any of his simple conclusory 
statements.  

Accordingly, the Board finds that the evidence clearly and 
unmistakably shows that the Veteran sustained an injury prior 
to service which resulted in a chronic lumbar strain without 
identifiable pathology, and also clearly and unmistakably 
demonstrates that this chronic low back strain was not 
permanently increased in severity beyond ordinary progress, 
because multiple objective clinical examinations, 
consultations, and X-ray studies could find no identifiable 
abnormality or pathology at any time during the Veteran's 
military service, other than some spasm on a couple 
occasions, which ceased before service separation.  The MEB 
report of three service physicians constitutes clear and 
unmistakable evidence of the preservice injury and is against 
a finding of an aggravation of that preservice injury at any 
time during service.  Finally, careful review of the 
objective medical evidence following service separation fails 
to reveal a chronicity of low back symptoms of any kind for 
some 13 years following service separation.  The Veteran is 
shown to have served in a lifetime occupation requiring a 
significant amount of bending and stooping.  

Left Neck and Shoulder Numbness and Tingling:  While this 
claim has been characterized as entitlement to service 
connection for left neck and shoulder numbness and tingling, 
given the evidence on file, it might be more properly 
characterized as entitlement to service connection for 
cervical spine disability.  

While the service treatment records, described in detail 
above, do note that the Veteran sustained both lumbar and 
cervical spine injuries in his preservice motor vehicle 
accident, which required the wearing of a neck brace for some 
four months, it is notable that there were no significant 
complaints or findings of cervical spine disability at any 
time during service.  None of the multiple orthopedic 
examinations, consultations, and referral to Navy hospital 
clinic medical records included any clinical findings with 
respect to the Veteran's cervical spine.  The MEB during 
service which reviewed the clinical record and conducted its 
own examination did note that the Veteran did have what it 
referred to as a whiplash injury prior to service in 1964, 
but there was simply no finding of any cervical spine injury 
with associated symptoms of left neck shoulder numbness and 
tingling.  There was certainly no mention of cervical spine 
or associated symptoms in the Veteran's one month 
hospitalization with VA following service separation, nor is 
there anything in the limited records of the Veteran's six 
visits to a chiropractor in 1980 and 1981 regarding the 
cervical spine, and this was 13 years after service 
separation.  There was no mention of cervical spine 
abnormality or disability or symptoms at the time the Veteran 
was seen by VA in November 1989.  

All cervical spine disability is first objectively identified 
in multiple private and VA treatment and diagnostic study 
records in and after the year 2000.  Again, it is also 
noteworthy that the Veteran sustained three mini-strokes in 
April and May 2003 which resulted in chronic left-sided upper 
and lower extremity weakness with paresthesias, with 
exacerbations of headaches and slurred speech.  However, none 
of the records showing cervical spine disc disease and 
degenerative changes of the cervical spine in and after 2000 
attributes any of these findings to incidents or injuries of 
military service.  Again, the Board places little to no 
probative value in the September 2007 statement of Dr. KH who 
conclusorily stated that the Veteran's cervical spine disease 
resulted from his service as a firefighter in the Air Force 
and that his chronic left shoulder and neck pain "developed 
during his firefighter training."  This statement asserts 
conclusions that appear to have been provided by the Veteran 
himself.  There is no evidence that this physician reviewed 
any of the clinical record or history available in the 
Veteran's claims folder, and this physician provided no 
rationale or explanation for his conclusory statements.  

A preponderance of the competent medical evidence on file is 
against any finding that current cervical spine disability 
with symptoms of numbness and tingling of the left neck and 
shoulder were incurred or aggravated during active military 
service.  The principal injury during service regarding the 
Veteran's low back involved a slip and fall to his buttocks 
and there are not notations noting any cervical spine injury 
during service.  No cervical spine injury is shown during 
service nor is a preexisting whiplash injury shown to have 
been aggravated in service, nor was the Veteran's medical 
separation by MEB based on cervical spine disability.  There 
is no objective evidence of continuity of cervical spine 
symptoms during or for decades following service separation, 
and cervical spine disease in and after the year 2000 is not 
shown to be related to events of military service.  


ORDER

1.  Entitlement to service connection for a low back disorder 
is denied.  

2.  Entitlement to service connection for a cervical spine 
disorder, manifested by left neck and shoulder numbness and 
tingling is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


